Order                                                                                       Michigan Supreme Court
                                                                                                  Lansing, Michigan

  June 25, 2013                                                                                       Robert P. Young, Jr.,
                                                                                                                Chief Justice

                                                                                                      Michael F. Cavanagh
                                                                                                      Stephen J. Markman
  146625                                                                                                  Mary Beth Kelly
                                                                                                           Brian K. Zahra
                                                                                                   Bridget M. McCormack
                                                                                                         David F. Viviano,
  DAVID ROBINSON,                                                                                                    Justices
           Plaintiff-Appellant,
  v                                                                SC: 146625
                                                                   COA: 310250
                                                                   Ingham CC: 11-001055-AA
  CIVIL SERVICE COMMISSION,
  DEPARTMENT OF LICENSING AND
  REGULATORY AFFAIRS, and COMMISSION
  FOR THE BLIND,
            Defendants-Appellees.

  _________________________________________/

        On order of the Court, the application for leave to appeal the December 26, 2012
  order of the Court of Appeals is considered, and it is DENIED, because we are not
  persuaded that the questions presented should be reviewed by this Court.




                          I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                    foregoing is a true and complete copy of the order entered at the direction of the Court.
                          June 25, 2013
           s0617
                                                                              Clerk